Case 2:19-mj-00359-MAT Document 1 Filed 07/30/19 Page 1 of 41

TERE
=i Ther. HTT APaigy a Search Warrant (Modified: WAWD 10-26-18)

Ubisri

JUL 30 2019 UNITED STATES DISTRICT COURT

AT SE wus
w resent US. DIS COURT for the
VESTERN DISTRICT OF ‘WASHINGT TON - a hie .
BY SEPUTy Western District of Washington

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)
One (1) Twitter account, hosted at premises controlled by
Twitter, Inc., located at 1355 Market Street, Suite 900, San
Francisco, CA, more fully described in Attachment A-1]

Case No. MJI9- 224

me ee a et et

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

One (1) Twitter account, hosted at premises controlled by Twitter, Inc., located at 1355 Market Street, Suite 900, San Francisco, CA, more fully described in
Attachment A-1, incorporated herein by reference

located in the Northern District of California , there is now concealed (identify the

person or describe the property to be seized):

 

See Attachment B-1 for a list of information to be disclosed, incorporated herein by reference.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
i evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
@ property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 1028A; 1028(a)(7); Aggravated Identity Theft; Identity Theft;
18 U.S.C. § 1029(a)(2); 1030; Access Device Fraud; Computer Fraud;
18 U.S.C. § 1343 Wire Fraud

The application is based on these facts:
¥ See Affidavit of Joel Martini, continued on the attached sheet.

Ll Delayed notice of days (give exact ending date if more than 30 days: is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

Pursuant to Fed. R. Crim. P. 4.1, this warrant is presented: [| by reliable electronic means; [| telephonically recorded.

  
 

/ “Applicant ’s. signature

Joel Martini, Special Agent FBI

 

Printed name and title

© The foregoing affidavit was sworn to before me and signed in my presencg,.or
O The above-named agent provided a sworn statement attesting to the truth 6f the f

Date: 07/30/2019 | (Leh

City and state: Seattle, Washington Mary Alice Theiler, United States Magistrate Judge
Printed name and title

  

ing affidavit by telephone.

Judge's signature

 

 

 

 

USAO: 2019R00675
Oo Co© ND mn FP W HN

BO Bb POO DY DR DN DO BRD OR eee et
Co ~~ DH TN FP WH NO KH ODO CO CB A HR A FSP WH LH KK CO

 

 

Case 2:19-mj-00359-MAT Document 1 Filed 07/30/19 Page 2 of 41

AFFIDAVIT

STATE OF WASHINGTON )
Ss

COUNTY OF KING

I, Joel Martini, being first duly sworn, hereby depose and state as follows:

INTRODUCTION
1. I am a Special Agent (“SA”) with the Federal Bureau of Investigation (FBI),

currently assigned to the Seattle Field Office, and have been so employed since January
2017. I am assigned to the Cyber Squad, where I investigate computer intrusions and other
cybercrimes. I have received training, and gained experience in, interviewing and
interrogation techniques, arrest procedures, search warrant applications, the execution of
searches and seizures, cybercrimes, computer evidence identification, computer evidence
seizure and processing, and criminal law and procedures. I have received advanced training
in the acquisition and analysis of digital evidence (both network and host-based) responding
to computer intrusions and other incidents. I have participated personally in the execution of
search warrants involving the search and seizure of computer equipment.

2. Prior to my employment as a Special Agent, I received a Bachelor of Science
in Information Systems from Corban University. I also subsequently worked as a Computer
Forensic Examiner for the FBI for approximately five years. During the course of that
employment, I became familiar with the design and operation of various electronic devices,
networks, and websites, including the technology described herein.

3. I currently am conducting an investigation of Paige Adele Thompson, also
known by the alias “erratic,” for intruding into servers rented or contracted by Capital One
Financial Corporation (“Capital One”), a financial services company, from Amazon.com,
Inc., also doing business as Amazon Web Services (AWS) (“Amazon”), a company that
provides cloud computing services, and for exfiltrating and stealing information, including

credit card applications and other documents, from Capital One.

AFFIDAVIT OF SA MARTINI - I UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
oO Co 41 HB A Se W NH

wh wR RN NY He Be ee em em ee
oN AA BF OH KF SC Oo wm NAH BR WwW NH KF CS

 

 

Case 2:19-mj-00359-MAT Document 1 Filed 07/30/19 Page 3 of 41

4. I make this affidavit in support of an application for a search warrant for
information associated with certain accounts (collectively, “SUBJECT ACCOUNTS”) that
are stored at premises controlled by an electronic communications service and/or remote
computer service provider (“Provider”), referenced below. The information to be searched is
described in the following paragraphs and in Attachments A, which are incorporated herein.
This affidavit is made in support of an application for a search warrant under 18 U.S.C.

§§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require the following:

a. Twitter, Inc. (“Twitter”), located at 1355 Market Street, Suite 900, San
Francisco, California, to disclose to the government copies of the information, including the
content of communications, further described in Section I of Attachment B-1, pertaining to
the following account(s), identified in Attachment A-1: @0xA3A97B6C, with username
“ERRATIC” (“SUBJECT ACCOUNT 1”);

b. Slack Technologies (“Slack”), located at 500 Howard Street, San
Francisco, California, to disclose to the government copies of the information, including the
content of communications, further described in Section I of Attachment B-2, pertaining to
the following account(s), identified in Attachment A-2: netcrave.slack.com (“SUBJECT
ACCOUNT 2”);

C. GitHub, Inc. (“GitHub”), located at 2710 Gateway Oaks Drive, Suite
150N, Sacramento, California, to disclose to the government copies of the information,
including the content of communications, further described in Section I of Attachment B-3,
pertaining to the following account(s), identified in Attachment A-3:
https://gist.github.com/paigeadelethompson/ (“SUBJECT ACCOUNT 3”).

Upon receipt of the information described in Section I of Attachments B, government-
authorized persons will review that information to locate the items described in Section II of
Attachments B. This warrant is requested in connection with an on-going investigation in
this district by the Seattle Field Office of the Federal Bureau of Investigation (FBI).

5. Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that violations of Title 18, United States Code, Sections

AFFIDAVIT OF SA MARTINI - 2 UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo SN HD A PP WD NH

NM Nw Bw NH YH KH KH KY KN KF HH HS HS HBP eS Se SES Se
CoN ON tA BP UD UN OlUmrE S|! lU ODOlUlUlUlUOlUlClCUCOOUUS ODOC BUN OH Cc

 

 

Case 2:19-mj-00359-MAT Document1 Filed 07/30/19 Page 4 of 41

1028(a)(7) (Identity Theft); 1028A (Aggravated Identity Theft); 1029(a)(2) (Access Device
Fraud); 1030(a)(2), (4) and (5)(A) (Computer Fraud/Hacking); and 1343 (Wire Fraud), have
been committed by Paige Thompson, as described below, as well as perhaps other unknown
persons. There is also probable cause to search the information described in Attachments A
for evidence, instrumentalities, contraband or fruits of these crimes, as described in
Attachments B.

| 6. The facts set forth in this Affidavit are based on my own personal knowledge,
including interviews I have conducted and my review of documents related to this
investigation; information obtained from other individuals, including other law enforcement
officers and investigators and employees of Capital One; and my training and experience.
Because this Affidavit is submitted for the limited purpose of establishing probable cause in
support of the application for a search warrant, it does not set forth each and every fact that I
or others have learned during the course of this investigation, but rather those relevant to the
determination of whether probable cause exists to issue the requested search warrant.

SUMMARY OF PROBABLE CAUSE

7. The FBI is conducting an investigation into a network intrusion into servers
rented or contracted by Capital One from Amazon. Capital One is a financial services
company that, among other things, issues credit cards. The evidence in this case shows that
Thompson, who resides at 6520 28" Avenue South, Seattle, Washington (the “SUBJECT
RESIDENCE”), is the person who committed this intrusion.

8. Evidence linking Thompson to the intrusion includes the fact that information
obtained from the intrusion has been posted on a GitHub page that includes Thompson’s full
name — paigeadelethompson — as part of its digital address (namely,
https://gist.github.com/paigeadelethompson/ (SUBJECT ACCOUNT 3)), and that is
linked to other pages that belong to Thompson and contain her resume. In addition, records
obtained from Capital One indicate that Internet Protocol addresses used by the intruder are
controlled by a company that provides virtual private network services and that was used by

Thompson to make postings on the internet service GitHub, including very close in time to

AFFIDAVIT OF SA MARTINI - 3 UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo SND A BP WwW NY

NY Nw KH HY KH WN NY WK NY | | FF KP YS eS OE ES
on KN NN BR WN KH DO Fen DH FP W] NY YK &

 

 

Case 2:19-mj-00359-MAT Document1 Filed 07/30/19 Page 5 of 41

intrusions. Moreover, Thompson also has made statements on social media fora evidencing

the fact that she has information of Capital One, and that she recognizes that she has acted

 

illegally.
TERMS AND DEFINITIONS
9. | For the purpose of this affidavit, I use the following terms as described below:
a. A server is a computer that provides services for other computers

connected to it via a network or the Internet. The computers that use the server’s services are
sometimes called clients. Servers can be physically located anywhere with a network .
connection that may be reached by the clients. For example, it is not uncommon for a server
to be located hundreds (or even thousands) of miles away from client computers. A server
may be either a physical or virtual machine. A physical server is a piece of computer
hardware configured as a server with its own power source, central processing unit or units,
and associated software. A virtual server typically is one of many servers that operate on a
single physical server. Each virtual server shares the hardware resources of the physical
server, but the data residing on each virtual server is segregated from the data on other
virtual servers on the same physical machine.

b. An Internet Protocol address (an “IP address”) is a unique numeric
address used by devices, such as computers, on the internet. Every device attached to the
internet is assigned an IP address, so that internet traffic sent from, and directed to, that
device may be directed properly from its source to its destination. Most internet service
providers control a range of IP addresses. Generally, a static IP address is permanently
assigned to a specific location or device, while a dynamic IP address is temporary and
periodically changes.

c. The Onion Router (or “TOR”) is an anonymity tool used by individuals
to conceal their identities, including the origin of their internet connection, that is, their IP
addresses. TOR bounces communications through several intermediate computers (relays),

each of which utilizes encryption, thus anonymizing the IP address of the computer of the

individual using TOR.
AFFIDAVIT OF SA MARTINI - 4 UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200

SEATTLE, WASHINGTON 98101
(206) 553-7970
o So SND A FS WH BB

NO wpO HN HO HN KH NY WN NO HR §| | || FF KF Fe
oon KN ON SB WH NOS OU COlUDULU GSU CU BUN ODL CU

 

 

Case 2:19-mj-00359-MAT Document1 Filed 07/30/19 Page 6 of 41

d. A virtual private network (a ““VPN”) is a secure connection over a less
secure network, such as the internet. A VPN uses shared public infrastructure, but maintains
privacy through security procedures and tunneling protocols. It encrypts data at the sending
end, decrypts it at the receiving end, and sends the data through a "tunnel" that cannot be
"entered" by data that is not properly encrypted. A VPN also may encrypt the originating
and receiving network addresses.

10. Throughout this Affidavit, I also refer to a number of companies and to
services that they offer:

a. GitHub is a company that provides webhosting and allows users to
manage and store revisions of projects. Although used mostly for software development
projects, GitHub also allows users to manage other types of files.

b. IPredator is a company that offers prepaid VPN service to customers,
using servers based in Sweden.

c. Meetup is an Internet-based platform designed to let people find and
build local communities, called “groups.”

d. Slack is a cloud-based set of team-collaboration software tools and
online services. Slack allows users to establish “channels,” in which a team can share
messages, tools, and files.

e. Twitter is company that operates a social networking site that allows
users to establish accounts, post short messages, and receive other users’ messages.

THE INVESTIGATION

A. The Intrusion and Exfiltration
11. Capital One is a financial services company that offers, among other products,

credit cards. Capital One maintains an e-mail address through which it solicits disclosures of
actual or potential vulnerabilities in its computer systems, so that Capital One can learn of,
and attempt to avert, breaches of its systems. Among others who send e-mails to this address

are individuals who sometimes are called “ethical” or “white hat” hackers. Like other

AFFIDAVIT OF SA MARTINI - 5 UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
Co Oo wey INO NH Se WY PO =

to i) i) i) i) bo bo bo bo + —_— _ _ —_ —_— _ — —
oo ~] ON oa) _— Go bo — So Oo oo ~~ ONO NN _— uo bo —

 

 

Case 2:19-mj-00359-MAT Document 1 Filed 07/30/19 Page 7 of 41

companies, Capital One often will make payments to individuals who provide information
concerning actual or potential vulnerabilities.

12. On July 17, 2019, an individual — who previously was unknown to Capital One
- emailed this e-mail address. The individual’s e-mail stated that there appeared to be leaked
data belonging to Capital One on GitHub, and provided the address of the GitHub file
containing this leaked data, which was associated with
https://gist.github.com/paigeadelethompson/ (SUBJECT ACCOUNT 3). The precise
address provided for this file was https://gist.github.com/paigeadelethompson/*****,
[Throughout this affidavit, I use ***** to substitute for other characters, often more than five

characters. |

Capital e Res

[External Sender] Leaked s3 data

 

j gmail.com>
To: "responsibledisclosure@capitalone.com" <responsibledisclosure@capitalone.com>

Hello there,

There appears to be some leaked s3 data of yours in someone’s github / gist:
https://gist.github.com/paigeadelethompson/9edf57dc3b1 Of72db5c8dc8e6ce16b9b
Let me know if you want help tracking them down.

Thanks,

Significantly, this address includes the name paigeadelethompson, which I know to be
Thompson’s full name. The individual providing this information offered to help track down
the person who had posted this information. Further, in subsequent communications with
Captial One representatives, the individual provided additional information related to the

alleged data theft, including additional files associated with SUBJECT ACCOUNT 3:

AFFIDAVIT OF SA MARTINI - 6 UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
Co ee ST DW OH Fe WW LO eS

to i) i) i) to to i) tS bo te — _ — — —_ — — i —_—

 

 

Case 2:19-mj-00359-MAT Document 1 Filed 07/30/19 Page 8 of 41

—--—-- Forward essage ----——-

From: <  @.gmail.com>
Date: Fri, Jul 19, 2019 at 1:53 PM

Subject: Re: [External Sender] Leaked s3 data

To: Kathryn "iamaitihe ;capitalone.com>
CC: iy < com>
Hey Kathryn,

Thanks for speaking yesterday. I'm attaching the links as well as screenshots to this Twitter DM where this person drops the following gist links:
(in order) --

https://gist.github.com/paigeadelethompson/1d046e22a54995ebf82040d9279317cec
https://gist.github.com/paigeadelethompson/9edf57dc3b10f72db5c8dcBeGce16b9b

https-//gist.github.com/paigeadelethompson/b8cc4 9efflb294985 7 ccc60d3e3d8fa3

https://gist.github.com/paigeadelethompson/3bbb3f7fc 187f83264455f5 1ce 18525e

Please let me know if there is anything | can clarify. =)

Thanks and kind regards,

Further, the individual identified and sent screenshots of direct messages with the user of a
Twitter user, namely, @0xA3A97B6C, with username “ERRATIC” (SUBJECT
ACCOUNT 1), associated with the same actor. The individual providing the information
also subsequently has indicated that he/she hopes to be paid for providing the information.

13. After receiving this information, Capital One examined the GitHub file posted
on SUBJECT ACCOUNT 3., which was timestamped April 21, 2019 (the “April 21 File”).
Capital One determined that the April 21 File contained the IP address for a specific server.
A firewall misconfiguration permitted commands to reach and be executed by that server,
which enabled access to folders or buckets of data in Capital One’s storage space at the
Cloud Computing Company.

14. Capital One determined that the April 21 File contained code for three
commands, as well as a list of more than 700 folders or buckets of data.

@ Capital One determined that the first command, when executed, obtained
security credentials for an account known as ISRM-WAF-Role that, in turn,
enabled access to certain of Capital One’s folders at Amazon.

H Capital One determined that the second command (the “List Buckets

Command”), when executed, used the ISRM-WAF-Role account to list the

AFFIDAVIT OF SA MARTINI - 7 UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo eo 1 KD A SF WD YN

wo wo bh BH NH HO WN HO NO KH KH HS HS HFS KF Se OS lh S| hl
ont OO tw SP OH NY KH OO TO HT DH KH SP WD YO —|$ OS

 

 

Case 2:19-mj-00359-MAT Document 1 Filed 07/30/19 Page 9 of 41

names of folders or buckets of data in Capital One’s storage space at
Amazon.

M Capital One determined that the third command (the “Sync Command”),
when executed, used the ISRM-WAF-Role to extract or copy data from
those folders or buckets in Capital One’s storage space for which the
ISRM-WAF-Role account had the requisite permissions.

15. Capital One tested the commands in the April 21 File, and confirmed that the
commands did, in fact, function to obtain Capital One’s credentials, to list or enumerate
folders or buckets of data, and to extract data from certain of those folders or buckets.
Capital One confirmed that the more-than-700 folders or buckets of data listed in the April
21 File matched the actual names of folders or buckets of data used by Capital One for data
stored at Amazon. Capital One report that its computer logs reflect the fact that the List
Buckets Command was in fact executed on April 21, 2019, and that the timestamp in Capital
One’s logs matches the timestamp in the April 21 File.

16. According to Capital One, its logs show a number of connections or attempted
connections to Capital One’s server from TOR exit nodes, and a number of connections from
IP addresses beginning with 46.246, all of which Capital One believes relate to activity
conducted by the same person involved in the April 21, 2019, intrusion, because they involve
similar unusual communications through the misconfigured firewall to the server discussed
above. Specifically, according to Capital One, the logs show:

@ On or about March 12, 2019, IP address 46.246.35.99 attempted to access
Capital One’s data. I know, from checking publicly-available records, that
this IP address is controlled by IPredator, a company that provides VPN
services.

M On or about March 22, 2019, the ISRM-WAF-Role account was used to
execute the List Buckets Command several times. These commands were

executed from IP addresses that I believe to be TOR exit nodes. According

AFFIDAVIT OF SA MARTINI - 8 UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo fo YN) DW A FP WD PP eH

MB po Dp NHN NH WH KH DN NO HK KK KH KF KF KS BFS ES ES
oO sa ON OH BP WH HNO KH CO OC ON DTD A FF WH NY S| OC

 

 

Case 2:19-mj-00359-MAT Document1 Filed 07/30/19 Page 10 of 41

to Capital One, the ISRM-WAF-Role account does not, in the ordinary
course of business, invoke the List Buckets Command.

Also on or about March 22, 2019, the ISRM-WAF-Role account was used
to execute the Sync Command a number of times to obtain data from
certain of Capital One’s data folders or buckets. A number of those
commands were executed from IP address 46.246.38.224. I know, from
checking publicly-available records, that that IP address also is controlled
by [Predator.

One of the files copied from Capital One’s folders or buckets on March 22,
2019, was a file with the name *****c000.snappy.parquet (the "Snappy
Parquet File”), and this was the only time the ISRM-WAF-Role account
accessed the Snappy Parquet File between January 1, 2019 and July 20,
2019.

A List Buckets Command was executed on April 21, 2019, from IP address
46.246.35.103. I know, from checking publicly-available records, that the
IP address from which this command was executed also is controlled by
IPredator. I also believe, based on the timestamp on the April 21, 2019 file,
and the time that Capital One reports that the command appears in Capital
One’s logs, that this was the command that was the source of the April 21
File.

According to Capital One, the data copied from Capital One’s data folders or
buckets includes primarily data related to credit card applications. Although some of the
information in those applications (such as Social Security numbers) has been tokenized or
encrypted, other information including applicants’ names, addresses, dates of birth and
information regarding their credit history has not been tokenized. According to Capital One,
the data includes data regarding large numbers of applications, likely tens of millions of
applications. According to Capital One, that data includes approximately 120,000 Social

Security Numbers and approximately 77,000 bank account numbers.

AFFIDAVIT OF SA MARTINI - 9 UNITED STATES ATTORNEY
USAO# 2019R00675

700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
Co Oo 1D DH HH FP WW WH —

no BO KH MH HO LH KH KY NY FS FS |S SF SESE SE OSE Oo eSellUc Eh le
on KH A HR WH HY KH CO OO te HTD HH FF WD HY — O&O

 

 

Case 2:19-mj-00359-MAT Document 1 Filed 07/30/19 Page 11 of 41

18. Capital One notified the Federal Bureau of Investigation of the data breach and
provided additional information. As part of that referral, Capital One provided investigators
with copies of internal logs, information and screenshots provided by the “white hat” tipster,
and various screenshots of postings on the SUBJECT ACCOUNTS, including those
described herein. I have reviewed that material provided by Capital One and, to the extent
possible, independently viewed publicly accessible material and postings.

B. Evidence of Thompson’s Involvement

19. As noted above, the GitHub address for the April 21 File includes the name
paigeadelethompson. Clicking on the name paigeadelethompson in the address takes the
user to the main GitHub page for a Paige Adele Thompson, namely, SUBJECT
ACCOUNT 3. The profile on that page contains a link to a GitLab page at
www.gitlab.com/netcrave (the “GitLab Netcrave Page”). The GitLab Netcrave Page
includes, among other things, a resume for a “Paige Thompson” of Seattle, Washington.
That resume indicates that Thompson is a “systems engineer” and formerly worked at
Amazon from May 2015- September 2016, specifically, with Simple Storage Services
(commonly known as “S3). The resume also lists an address of 6520 28th Avenue South,
Seattle, Washington, the address of the SUBJECT RESIDENCE. Based on this evidence, I
believe that Thompson is the user of the GitHub and GitLab accounts described herein.

20. An April 19, 2019, post in the GitHub account of “pagieadelethompson”
(SUBJECT ACCOUNT 3) includes a “Server List” of IP addresses associated with the
account. All of the IP addresses in the Server List begin with 46.246. I have confirmed by
checking publicly-available records that each of the IP addresses in the “Server List” is
controlled by Predator. (As noted above, Capital One reports that its logs reveal malicious
activity, including malicious activity on April 19, 2019, that, similarly, comes from several
IP addresses beginning with 46.246 that, based on publicly available records, are associated
with the VPN service [Predator.)

21. Based on open source research, and based on information provided by Capital

One, I am aware of a Meetup group called “Seattle Warez Kiddies” with a Web page located

AFFIDAVIT OF SA MARTINI - 10 UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo YD HD nH Fe WW Ye

mM pO BM KO BD KD BD BRD RD eee
oo ~st DN wh Se WwW NY KFS CO DOD PO YTD DH NH SP WD YY KF OS

 

 

Case 2:19-mj-00359-MAT Document1 Filed 07/30/19 Page 12 of 41

at www.meetup.com\Seattle-Warez-Kiddies. That page indicates that its organizer is “Paige

Thompson (erratic)” of Seattle, Washington.

Seattle Warez Kiddies

 

About Events Photos Discussions More
Seattle, WA ;
Founded Apr 26, 2019 Paige Thompson (.

Organizer

Aboutue. Location: Organizer since:

Seattle, WA April 25, 2019
Members 15
Our calendar

Introduction

CTO of Netcrave Communications
Organizer:

Paige Thampson
— (erratic)
Member of 2 other
@3 Contact Meetups
Puget Sound

We're about: a a
EC2 + Amazon Web Memb
Services - Virtualization - sd
Hacking + Decentralization Seattle CoffeeOps (Dev

+ Distributed Svstams - @n.-\

Notably, the alias “erratic” matches the username of the Twitter account associated with
Thompson, namely, @0xA3A97B6C (SUBJECT ACCOUNT 1).

22. Onher Meetup group page, Thompson identified herself as the “CTO of
Netcrave Communications.” Moreover, on Thompson’s GitLab Netcrave Page, Thompson
lists herself as the owner of Netcrave Communications from 1999 to the present. Within
Thompson’s Meetup group is a link to the Slack channel neterave.slack.com (the “Netcrave
Slack Channel”) (SUBJECT ACCOUNT 2), which I believe to be a Slack channel
Thompson established and operated. The Netcrave Slack Channel was open and accessible
to the public, meaning that any person could register for a Slack account and participate in
the channels and chats and view the posts of other participants.

23. have reviewed postings on the Netcrave Slack Channel (SUBJECT
ACCOUNT 2), both those provided by Capital One and by viewing the channel itself.
Among other things, on or about June 26, 2019, a user “erratic” posted a list of files that

“erratic” claimed to possess. Among those files, two referenced “ISRM-WAF-Role.” Based

AFFIDAVIT OF SA MARTINI - 11 UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200.
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Se tI HD WA BP WW NH

wm po wp YH WH NY WH KN NY KH KH HF KF HF KH KF OES S|
oO ~s BO UO FSF WH NK CO ODO FP AND HH SFP WH NH KK CO

 

 

Case 2:19-mj-00359-MAT Document1 Filed 07/30/19 Page 13 of 41

on my review of the Sync Command in the April 21 File, and my training and experience, I
know that the Sync Command would place extracted files in a directory with the name
“ISRM-WAF-Role.” Accordingly, I believe that, “erratic” was claiming to have files
extracted using the extraction command set forth in the April 21 File.

24.  Onor about June 27, 2019, “erratic” posted on the Netcrave Slack Channel
(SUBJECT ACCOUNT 2) about several companies, government entities, and educational
institutions. Among these posts, “erratic” referred to “ISRM-WAF-Webrole” and indicated
that account was associated with Capital One. Based on my training and experience, these
communications appear to be references by “erratic” to other intrusions that “erratic” may
have committed.

25. Onor about June 27, 2019, another user posted “don’t go to jail plz” on the
Netcrave Slack Channel (SUBJECT ACCOUNT 2). In response, “erratic” posted “Im like
> ipredator > tor > s3 on all this shit.” I understand this to refer to the method Thompson
used to commit the intrusion, namely, the use of [Predator (VPN) and TOR (among other
things) to target S3 buckets stored on Amazon’s cloud service . “[E]rratic” also posted “I
wanna get it off my server that’s why Im archiving all of it lol.”

26. According to a screenshoot that Capital One provided, and that I have
reviewed, on or about June 27, 2019, the user “paigeadele” posted on the Netcrave Slack
Channel (SUBJECT ACCOUNT 2), “I’ve also got a leak proof [Predator router setup if
anyone nneds [sic] it,” as well as a GitHub link to SUBJECT ACCOUNT 3 that included
“paigeadelethompson” in the link. I was not able to locate this post on GitHub myself,
although that may be because it since has been deleted.

27. According to a screenshot that Capital One provided, and that I have reviewed,
on or about July 4, 2019, the user “paigeadele” posted on the Netcrave Slack Channel
(SUBJECT ACCOUNT 2) a message seeking information about the Snappy Parquet File:

AFFIDAVIT OF SA MARTINI - 12 UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
So Oo me NIN DO UO FP WY WY

NO bw NH WH WN NY NY NY NO YH YK YF FF RPP Ee SES
ot DN UO SF WY NY KF OD OFAN DH Fe WY YP Ke

 

 

Case 2:19-mj-00359-MAT Document1 Filed 07/30/19 Page 14 of 41

GED oil LTE 69

Message
< 8
g

#netcrave

)) paigeadele
ey Jul 4th at 11:24AM

@Jillian have you heard of parquet ~/.local/
bin/parq --tail 100 asvsbclinemanagement-
us-east-1/clip-gotoline-smallbusiness-
internal/20190222080106/
part-00001-5cd94b04-7c4a-42ce-ba72-
b99fa363a825-cO00.snappy.parquet

Notably, the Snappy Parquet File was one of the files exfiltrated from Capital One on March
22, 2019,

28. Onor about July 19, 2019, the user “paigeadele” posted on the Netcrave Slack
Channel (SUBJECT ACCOUNT 2) information about one of her pets. Included in the post
was an estimate from a veterinarian dated June 10, 2019, provided to “Paige Thompson” at
the address 6520 28th Avenue South, Seattle Washington, the address of the SUBJECT
RESIDENCE. Based upon the information in the preceding paragraphs, I believe that
Thompson is the person who posted under the names “erratic” and “paigeadele” on the
Netcrave Slack Channel (SUBJECT ACCOUNT 2).

29. [have learned, from Capital One and through open-source research, of a
Twitter account name @0xA3A97B6C, with a username “ERRATIC” (SUBJECT
ACCOUNT 1). I have reviewed photographs posted to the account of “ERRATIC,” and
they appear to depict the same individual who appears in photographs posted on the Netcrave
Slack Channel (SUBJECT ACCOUNT 2) under the username “paigeadele. I believe that
Thompson is the user of the “ERRATIC” Twitter account (SUBJECT ACCOUNT 1).

30. According to a screenshot that Capital One provided, on June 18, 2019, Twitter
user “ERRATIC” sent a direct message on SUBJECT ACCOUNT | to the reporting
source: “Ive basically strapped myself with a bomb vest, fucking dropping capitol ones dox
and admitting it. I wanna distribute those buckets j think first.” Immediately thereafter,

Twitter user “ERRATIC” followed with “There ssns...with full name and dob.”

AFFIDAVIT OF SA MARTINI - 13 UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
—

So Oo CO YN DW WH FS WY LO

 

 

Case 2:19-mj-00359-MAT Document1 Filed 07/30/19 Page 15 of 41

Ive basically strapped myself with a bomb vest, fucking
dropping capitol ones dox and admitting it

&) | wanna distribute those buckets i think first

Jun 18, 2019, 12:04 AM

&) There ssns...with full name and dob
Jun 18, 2019, 12:06 AM
I understand these posts to indicate, among other things, that Thompson intended to
disseminate data stolen from victim entities, starting with Capital One, including private
victim information such as names, dates of birth, and social security numbers.

31. As part of the investigation, investigators have viewed public activity of
Twitter user “ERRATIC” (SUBJECT ACCOUNT 1) and observed various comments,
including “tweets” and “retweets,” that appear to relate to hacking and related data-access
activity. For instance, on June 16, 2019, Twitter user “ERRATIC” posted the following
about accessing instances, deploying a “backdoor,” and copying (“mirror[ing]” S3 buckets):

ERRATIC @0xA3A97BEC - Jun 16 v
e Replying to @fouroctets

Then i launch an instance into their vpc with access to aurora, attach the

correct security profile and dump your mysql to local 32tb storage, luks

encrypted, perhaps using a customer gateway to vpc ipsec session over
openvpn, over socks proxies depending on how lucky im feeling

2 ta O 5 nan
ERRATIC @0xA3A97B6EC - Jun 16 v
Bm Replying to @fouroctets

And then i hack into their ec? instances, assume-role their iam instance
profiles, take over thr account and corrupt SSM, deploying my backdoor,
mirror their s3 buckets, and convert any snapshots i want to volumes and
mirror the volumes i want via storage gateway

01 ty G7 it
32. Jam aware that legal process directing production of subscriber records and
information for the SUBJECT ACCOUNTS as well as other accounts believed to be
associated with Thompson. As of the current date, to my knowledge, no responsive

information or records have been received from the various providers.

AFFIDAVIT OF SA MARTINI - 14 UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Co YN DH DH FP WW NHN =

Mw bo HN KH KH KH KY LY HN =| SKF KF HF HF SF Se SS =
Co ~~ KN ON BP WH KN KS CO CO WOH HY DH HH FSF WH YH | OC

 

 

Case 2:19-mj-00359-MAT Document1 Filed 07/30/19 Page 16 of 41

C. Search of the SUBJECT RESIDENCE

33. On July 26, 2019, I obtained a search warrant to search Thompson’s residence,
6520 28" Avenue South, Seattle, Washington (the SUBJECT RESIDENCE), for evidence in
this case. On July 29, 2019, other FBI Special Agents and I executed that search warrant.
Five individuals, including Thompson, were present at the residence.

34. A search of a bedroom believed to belong to PAIGE A. THOMPSON resulted
in the seizure of numerous digital devices. During the initial search of some of these
devices, agents observed files and items that referenced Capital One and Amazon, other
entities that may have been the targets of attempted or actual network intrusions, and
“erratic,” the alias associated with PAIGE A. THOMPSON.! Additionally, agents observed
the Slack application installed on what is believed to be PAIGE A. THOMPSON’: desktop
computer. I also recognized Thompson from photographs posted on some of the SUBJECT
ACCOUNTS, described above.

35. PAIGE A. THOMPSON was taken into custody and charged by criminal
complaint with one count of Computer Fraud and Abuse, in violation of Title 18, United
States Code, Section 1030(a)(2).

ADDITIONAL PROVIDER BACKGROUND
A. Twitter

36. | Twitter owns and operates a free-access social-networking website of the same
name that can be accessed at http://www.twitter.com. Twitter allows its users to create their
own profile pages, which can include a short biography, a photo of themselves, and location
information. Twitter also permits users to create and read character-limited messages called
“Tweets,” and to restrict their “Tweets” to individuals whom they approve. These features
are described in more detail below.

37. Upon creating a Twitter account, a Twitter user must create a unique Twitter

username and an account password, and the user may also select a different name of 20

 

1 Based on items located in plain view during the search, the suspected owner and co-habitant of the SUBJECT
RESIDENCE was arrested on unrelated charges.

AFFIDAVIT OF SA MARTINI - 15 UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo CO ~JI DP A BP W WO —

NO NO NH HN KH NY NH NH NO KH HK HF HF HF HF KF S| S|
on DO OH SFP WH NH KH Oo Oo FHA DN FP WD NY KY &

 

 

Case 2:19-mj-00359-MAT Document 1 Filed 07/30/19 Page 17 of 41

characters or fewer to identify his or her Twitter account. The Twitter user may also change
this username, password, and name without having to open a new Twitter account.

38. Twitter asks users to provide basic identity and contact information, either
during the registration process or thereafter. This information may include the user’s full
name, e-mail addresses, physical address (including city, state, and zip code), date of birth,
gender, hometown, occupation, and other personal identifiers. For each user, Twitter may
retain information about the date and time at which the user’s profile was created, the date
and time at which the account was created, and the Internet Protocol (“IP’’) address at the
time of sign-up. Because every device that connects to the Internet must use an IP address, IP
address information can help to identify which computers or other devices were used to
access a given Twitter account.

39. A Twitter user can post a personal photograph or image (also known as an
“avatar’”) to his or her profile, and can also change the profile background or theme for his or
her account page. In addition, Twitter users can post “bios” to their profile pages.

40. Twitter also keeps IP logs for each user. These logs contain information about
the user’s logins to Twitter including, for each access, the IP address assigned to the user and
the date stamp at the time the user accessed his or her profile.

41. As discussed above, Twitter users can use their Twitter accounts to post
“Tweets” of 280 (formerly, 140) characters or fewer. Each Tweet includes a timestamp that
displays when the Tweet was posted to Twitter. Twitter users can also “favorite,” “retweet,”
or reply to the Tweets of other users. In addition, when a Tweet includes a Twitter username,
often preceded by the @ sign, Twitter designates that Tweet a “mention” of the identified
user. In the “Connect” tab for each account, Twitter provides the user with a list of other
users who have “favorited” or “retweeted” the user’s own Tweets, as well as a list of all
Tweets that include the user’s username (i.e., a list of all “mentions” and “replies” for that

username).

AFFIDAVIT OF SA MARTINI - 16 UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo eo ND OH & W BO —

Oo pepo bw HH NH HN NY NY NY HF KH KF eRe SE S| SS
Oo ~I HD WN F&F W HNO KH CO OO CO IT HDB A SP WW HY — &

 

 

Case 2:19-mj-00359-MAT Document1 Filed 07/30/19 Page 18 of 41

42. Twitter users can include photographs or images in their Tweets. Each Twitter
account also is provided a user gallery that includes images that the user has shared on
Twitter, including images uploaded by other services.

43. Twitter users can also opt to include location data in their Tweets, which will
reveal the users’ locations at the time they post each Tweet. This “Tweet With Location”
function is off by default, so Twitter users must opt in to the service. In addition, Twitter
users may delete their past location data.

44, When Twitter users want to post a Tweet that includes a link to a website, they
can use Twitter’s link service, which converts the longer website link into a shortened link
that begins with http://.co. This link service measures how many times a link has been
clicked.

45. A Twitter user can “follow” other Twitter users, which means subscribing to
those users’ Tweets and site updates. Each user profile page includes a list of the people who
are following that user (i.e., the user’s “followers” list) and a list of people whom that user
follows (i.e., the user’s “following” list). Twitter users can “unfollow” users whom they
previously followed, and they can also adjust the privacy settings for their profile so that
their Tweets are visible only to the people whom they approve, rather than to the public
(which is the default setting). A Twitter user can also group other Twitter users into “lists”
that display on the right side of the user’s home page on Twitter. Twitter also provides users
with a list of “Who to Follow,” which includes a few recommendations of Twitter accounts
that the user may find interesting, based on the types of accounts that the user is already
following and who those people follow.

46. In addition to posting Tweets, a Twitter user can also send Direct Messages
(DMs) to one of his or her followers. These messages are typically visible only to the sender
and the recipient, and both the sender and the recipient have the power to delete the message
from the inboxes of both users. As of January 2012, Twitter displayed only the last 100 DMs

for a particular user, but older DMs are stored on Twitter’s database.

AFFIDAVIT OF SA MARTINI - 17 UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
fo Oo ND HH FP WO NH

NO NNO WH WH NH KH KH KN YN KR Fe HF HF FO EF Om
CoN DN UO SF WW NY | COD OO CO HN HD A FP WY NH KK CO

 

 

Case 2:19-mj-00359-MAT Document1 Filed 07/30/19 Page 19 of 41

47. Twitter users can configure the settings for their Twitter accounts in numerous
ways. For example, a Twitter user can configure his or her Twitter account to send updates to
the user’s mobile phone, and the user can also set up a “sleep time” during which Twitter
updates will not be sent to the user’s phone.

48. Twitter includes a search function that enables its users to search all public
Tweets for keywords, usernames, or subject, among other things. A Twitter user may save up
to 25 past searches.

49. Twitter users can connect their Twitter accounts to third-party websites and
applications, which may grant these websites and applications access to the users’ public
Twitter profiles.

50. Ifa Twitter user does not want to interact with another user on Twitter, the first
user can “block” the second user from following his or her account.

51. Insome cases, Twitter users may communicate directly with Twitter about
issues relating to their account, such as technical problems or complaints. Social-networking
providers like Twitter typically retain records about such communications, including records
of contacts between the user and the provider’s support services, as well as records of any
actions taken by the provider or user as a result of the communications. Twitter may also
suspend a particular user for breaching Twitter’s terms of service, during which time the
Twitter user will be prevented from using Twitter’s services.

52. As explained herein, information stored in connection with a Twitter account
may provide crucial evidence of the “who, what, why, when, where, and how” of the
criminal conduct under investigation, thus enabling the United States to establish and prove
each element or alternatively, to exclude the innocent from further suspicion. In my training
and experience, a Twitter user’s account information, IP log, stored electronic
communications, and other data retained by Twitter, can indicate who has used or controlled
the Twitter account. This “user attribution” evidence is analogous to the search for “indicia
of occupancy” while executing a search warrant at a residence. For example, profile contact

information, communications, “tweets” (status updates) and “tweeted” photos (and the data

AFFIDAVIT OF SA MARTINI - 18 UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo ©e& TDW WH F&F YW PO

NO bho HN HO NH NH NH NY NY FF HF He Se SS ee eS OO eS eS
Oo os DN ON SB WH HN SH OO CO COHN HD mn FP WW YN KK CO

 

 

Case 2:19-mj-00359-MAT Document1 Filed 07/30/19 Page 20 of 41

associated with the foregoing, such as date and time) may be evidence of who used or
controlled the Twitter account at a relevant time. Further, Twitter account activity can show
how and when the account was accessed or used. For example, as described herein, Twitter
logs the Internet Protocol (IP) addresses from which users access their accounts along with
the time and date. By determining the physical location associated with the logged IP
addresses, investigators can understand the chronological and geographic context of the
account access and use relating to the crime under investigation. Such information allows
investigators to understand the geographic and chronological context of Twitter access, use,
and events relating to the crime under investigation. Additionally, Twitter builds geo-
location into some of its services. If enabled by the user, physical location is automatically
added to “tweeted” communications. This geographic and timeline information may tend to
either inculpate or exculpate the Twitter account owner. Last, Twitter account activity may
provide relevant insight into the Twitter account owner’s state of mind as it relates to the
offense under investigation. For example, information on the Twitter account may indicate
the owner’s motive and intent to commit a crime (e.g., information indicating a criminal
plan) or consciousness of guilt (e.g., deleting account information in an effort to conceal
evidence from law enforcement).

53. Therefore, the computers of Twitter are likely to contain the material described
above, including stored electronic communications and information concerning subscribers
and their use of Twitter, such as account access information, transaction information, and
other account information. —

B. Slack

54. Slack is a cloud-based set of team-collaboration software tools and online
services that can be accessed at http://www.slack.com. Slack allows users to establish
“channels,” in which a team can share messages, tools, and files. Slack offers many IRC-
like features, including persistent chat rooms (channels) organized by topic, private groups,

and direct messaging. Content, including files, conversations, and people, is all searchable

AFFIDAVIT OF SA MARTINI - 19 UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo NDA HW Bw bY

po po bh HL KH bP HY KN HN HF HF HF KFS FS FS PFO Se ee
oN HD HH FP WW HN KH GD OO CATH NO FP WW NH KH CO

 

 

Case 2:19-mj-00359-MAT Document1 Filed 07/30/19 Page 21 of 41

within Slack. Users can add emoji buttons to their messages, on which other users can then
click to express their reactions to messages.
C. GitHub .

55. GitHub is a company that provides webhosting and allows users to manage and
store revisions of projects that can be accessed at http://www.github.com. It provides access
control and several collaboration features such as bug tracking, feature requests, task
management, and wikis for every project. Although used mostly for software development
projects, GitHub also allows users to manage other types of files. GitHub is now owned by
Microsoft Corporation.

56. Basically, GitHub is a place where programmers can store files that can be
later accessed through the Internet. Programmers will often write code and upload it to
GitHub where they can modify the code and update it via the Internet where it can be
publicly available so programmers can collaborate. GitHub can also act as a place for
programmers to publicly display their work. However, GitHub also offers private (and free)
repositories.

57. GitHub offers plans for free, professional, and enterprise accounts. Free
GitHub accounts are commonly used to host open source projects, such as by “users” and
“collaborators.” GitHub offers public and private repositories for accounts. According to its
website, GitHub the following terminology:

e Users — Users are represented in our system as personal GitHub accounts. Each
user has a personal profile, and can own multiple repositories. Users can create or
be invited to join organizations or to collaborate on another user's repository.

e Collaborators — A collaborator is a user with read and write access to a
repository who has been invited to contribute by the repository owner.

e Organizations — Organizations are a group of two or more users that typically
mirror real-world organizations, such as businesses or projects. They are
administered by users and can contain both repositories and teams of users.

e Repositories — A repository is one of the most basic GitHub elements. They may
be easiest to imagine as a project's folder. A repository contains all of the project
files (including documentation), and stores each file's revision history.

AFFIDAVIT OF SA MARTINI - 20 . UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo So 4 DH NH F&F W NO

wo hw WN NY NY NH NY WH NY S| EF ee Se Se SO eS ee
oN HN NO SP WH NY KS CO OPO HT DN SF OR UY UE ClO

 

 

58.

Case 2:19-mj-00359-MAT Document1 Filed 07/30/19 Page 22 of 41

Repositories can have multiple collaborators and, at its administrators’ discretion,
may be publicly viewable or not.

Pages — GitHub Pages are public webpages freely hosted by GitHub that users
can easily publish through code stored in their repositories. If a user or
organization has a GitHub Page, it can usually be found at a URL such as
https://username.github.io or they may have the webpage mapped to their own
custom domain name.

Gists — Gists are snippets of source code or other text that users can use to store
ideas or share with friends. Like regular GitHub repositories, Gists are created
with Git, so they are automatically versioned, forkable and downloadable. Gists
can either be public or secret (accessible only through a known URL). Public Gists
cannot be converted into secret Gists.

On its website, GitHub offers a non-exhaustive list of the kinds of data GitHub

maintains about users and projects on GitHub, namely:

Public account data — There is a variety of information publicly available on
GitHub about users and their repositories. User profiles can be found at a URL
such as https://github.com/username. User profiles display information about

when the user created their account as well their public activity on GitHub.com
and social interactions. Public user profiles can also include additional information
that a user may have chosen to share publicly. All user public profiles display:

o Username

o The repositories that the user has starred
o The other GitHub users the user follows
o The users that follow them

Optionally, a user may also choose to share the following information
publicly:

o Their real name

o An avatar

o An affiliated company
o Their location

o A public email address

o Their personal web page

AFFIDAVIT OF SA MARTINI - 21 UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200

SEATTLE, WASHINGTON 98101
(206) 553-7970
oO Oo HN DH DH BP WW NHN

NO wMO NH BH KO DH HD DO NO HS HS KS KS KF SE OO eS OS S| ll
eo 1 NH NH FP WH HP KH CO OO CO ID NH AH SF WW YN KF OC

 

 

Case 2:19-mj-00359-MAT Document1 Filed 07/30/19 Page 23 of 41

© Organizations to which the user is a member (depending on either the
organizations’ or the users' preferences)

¢ Private account data — GitHub also collects and maintains certain private
information about users as outlined in our Privacy Policy. This may include:

o Private email addresses

o Payment details

o Security access logs

o Data about interactions with private repositories

To get a sense of the type of private account information that GitHub
collects, you can visit your personal dashboard and browse through the
sections in the left-hand menubar.

« Organization account data — Information about organizations, their
administrative users and repositories is publicly available on GitHub. Organization
profiles can be found at a URL such as https://github.com/organization. Public
organization profiles can also include additional information that the owners have
chosen to share publicly. All organization public profiles display:

o The organization name
o The repositories that the owners have starred
o All GitHub users that are owners of the organization

Optionally, administrative users may also choose to share the following
information publicly:

o An avatar

o An affiliated company

o Their location

o Direct Members and Teams
o Collaborators

« Public repository data — GitHub is home to millions of public, open-source
software projects. You can browse almost any public repository (for example, the
Atom Project) to get a sense for the information that GitHub collects and
maintains about repositories. This can include:

o The code itself
o Previous versions of the code
Stable release versions of the project

AFFIDAVIT OF SA MARTINI - 22 UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
oO fF SN HD A BP WH He

PPO po NM HN KH HK WH KN LO BR KR HF RK Ke KF PS PF ES
on KN UA BP WH NHK OD OHO BN DH TD BP WW NH KK SO

 

 

Case 2:19-mj-00359-MAT Document1 Filed 07/30/19 Page 24 of 41

Information about collaborators, contributors and repository members
Logs of Git operations such as commits, branching, pushing, pulling,
forking and cloning

o Conversations related to Git operations such as comments on pull requests
or commits
Project documentation such as Issues and Wiki pages
Statistics and graphs showing contributions to the project and the network
of contributors

« Private repository data — GitHub collects and maintains the same type of data
for private repositories that can be seen for public repositories, except only
specifically invited users may access private repository data.

e« Other data — Additionally, GitHub collects analytics data such as page visits and
information occasionally volunteered by our users (such as communications with
our support team, survey information and/or site registrations).

PRESERVATION REQUESTS

59. Onor about July 22, 2019, the FBI sent preservation requests to the Providers
requesting that they preserve all evidence related to the SUBJECT ACCOUNTS.
INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

60. Pursuant to Title 18, United States Code, Section 2703(g), this application and
affidavit for a search warrant seeks authorization to permit each Provider, and its agents and
employees, to assist agents in the execution of this warrant. Once issued, the search warrant
will be presented to the Provider with direction that it identify the account(s) described in the
corresponding Attachment A to this affidavit, as well as other subscriber and log records
associated with the account, as set forth in Section I of Attachment B to this affidavit.

61. The search warrant will direct the Provider to create an exact copy of the
specified account and records, including an exact copy of the contents of the hard disk drive
or drives installed on the server associated with the pertinent SUBJECT ACCOUNT(S), or
the original drives.

62. I, and/or other law enforcement personnel will thereafter review the copy of
the electronically stored data, and identify from among that content those items that come

within the items identified in Section II to Attachment B, for seizure.

AFFIDAVIT OF SA MARTINI - 23 UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo 6S SID mA FB WW HNO

wo wo bb WH HN WN WH DN HO FS YF YF KF FO S| S| S| S|
on HD UW F&F WHO HO —K& CO OO BA DH A FSP WW YP KF OC

 

 

Case 2:19-mj-00359-MAT Document1 Filed 07/30/19 Page 25 of 41

63. Analyzing the data contained in the forensic image may require special
technical skills, equipment, and software. It could also be very time-consuming. Searching
by keywords, for example, can yield thousands of “hits,” each of which must then be
reviewed in context by the examiner to determine whether the data is within the scope of the
warrant. Merely finding a relevant “hit” does not end the review process. Keywords used
originally need to be modified continuously, based on interim results. Certain file formats,
moreover, do not lend themselves to keyword searches, as keywords, search text, and many
common e-mail, database and spreadsheet applications do not store data as searchable text.
The data may be saved, instead, in proprietary non-text format. And, as the volume of
storage allotted by service providers increases, the time it takes to properly analyze
recovered data increases, as well. Consistent with the foregoing, searching the recovered
data for the information subject to seizure pursuant to this warrant may require a range of
data analysis techniques and may take weeks or even months. All forensic analysis of the
data will employ only those search protocols and methodologies reasonably designed to
identify and seize the items identified in Section II of Attachment B to the warrant.

CONCLUSION

64. . Based on the forgoing, I request that the Court issue the proposed search
warrants. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703 (a), (b)(1)(A) &
(c)(1)(A). Specifically, the Court is “‘a district court of the United States . . . that - has
jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)@). Pursuant to 18
U.S.C. § 2703(g), the presence of a law enforcement officer is not required for the service or
execution of this warrant. Accordingly, by this Affidavit and Warrant I seek authority for
the government to search all of the items specified in Section I, Attachment Bs (attached
Hf

Hf
AFFIDAVIT OF SA MARTINI - 24 UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200

SEATTLE, WASHINGTON 98101
(206) 553-7970
Co Oo HD DH FP WW LH

—
oO

Ny NY NY NY KY NY NY NH DR RRR
on DTN NH SF WY NY YF OD OU WO AYN DH FSF Ww YY KF

 

 

Case 2:19-mj-00359-MAT Document1 Filed 07/30/19 Page 26 of 41

hereto and incorporated by reference herein) to the Warrant, and specifically to seize all of

the data, documents and records that are identified in Section II to that same Attachment.

L hal W =<

MARTINI
“ ial Agent
Federal Bureau of Investigation

SUBSCRIBED AND SWORN before me this day of July, 2019.

Maul geo

MARY ALICE THEILER
United States Magistrate Judge

AFFIDAVIT OF SA MARTINI - 25 UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200
. SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo SND OW FF WY PO

NO wp NN HO HD HN NY KH NHN FH KF FS KFS He He eS eS ee
oOo nN DBD WA SP WW NY K CO OO FE AD NH SF WW NY KF CS

 

 

Case 2:19-mj-00359-MAT Document1 Filed 07/30/19 Page 27 of 41

ATTACHMENT A-1
Twitter Accounts to be Searched
The electronically stored data, information and communications contained in, related
to, and associated with, including all preserved data for the account associated with the
following:
i. @0xA3A97B6C, with username “ERRATIC”
(“SUBJECT ACCOUNT”) as well as all other subscriber and log records associated with
each account, which are located at premises owned, maintained, controlled or operated by
Twitter, Inc., an electronic communications service and/or remote computer service provider

headquartered at 1355 Market Street, Suite 900, San Francisco, California 94103.

Attachment A-1 - 1 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5200
USA0#2019R00675 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Oo ND mA BP WW HNO —

oS bw NH BH KH KH WKH NY NY FS RF Se BF Re BPO RPO Rll ell
ost NHN OH SP WH NHN KSB CO OO OH DTH A HP WW HO K& CO

 

 

Case 2:19-mj-00359-MAT Document1 Filed 07/30/19 Page 28 of 41

ATTACHMENT B-1
Items to be Seized
L. Information to be disclosed by Twitter, for search:

To the extent that the information described in Attachment A-1 is within the
possession, custody, or control of Twitter, Inc. (“Twitter” or Provider”), regardless of
whether such information is located within or outside of the United States, including any e-
mails, records, files, logs, or information that has been deleted but is still available to
Provider, or has been preserved pursuant to a request made under 18 U.S.C. § 2703(f), the
Provider is required to disclose the following information to the government for each
account or identifier listed in Attachment A-1:

(a) All “Tweets” (message posts) and Direct Messages sent, received, “favorited,”
or retweeted by the account, including all photographs, video clips, or images
included in those Tweets and Direct Messages, associated with the SUBJECT
ACCOUNT from August 1, 2017 to the present;

(b) All identity and contact information, including full name, email address,
physical address (including city, state, and zip code), date of birth, gender,
hometown, occupation, and other personal identifiers;

(c) All past and current usernames, account passwords, and names associated with
the account;

(d) The dates and times at which the account and profile were created, and the
Internet Protocol (“IP”) address at the time of sign-up;

(ec)  AlJILIP logs and other documents showing the IP address, date, and time of each
login to the account;

(f) All data and information associated with the profile page, including
photographs, biographies (“bios”), and profile backgrounds and themes;

(g) All photographs and images in the user gallery for the account;

Attachment B-1 - 1 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5200
USAO #2019R00675 SEATTLE, WASHINGTON 98101

(206) 553-7970
So oe ND A HP WH NH Fe

NO WM WY VP WN WH WH NHN NO — HS SS HS SS SFO ESE OO SOO eS ll
oO SN DN OH FSF WH HH KH CO OO Ben HD or FP WY NY KF CO

 

 

Case 2:19-mj-00359-MAT Document1 Filed 07/30/19 Page 29 of 41

(h)

(i)

A)
(k)

(I)

(m)
(n)
(0)
(p)

(q)

All location data associated with the account, including all information
collected by the “Tweet With Location” service and information regarding
locations where the account was accessed;

All information about the account’s use of Twitter’s link service, including all
longer website links that were shortened by the service, all resulting shortened
links, and all information about the number of times that a link posted by the
account was clicked;

All data and information that has been deleted by the user;

A list of all of the people that the user follows on Twitter (i.e., the user’s
“following” list);

A list of all users that the account has “unfollowed” or blocked;

All “lists” created by the account, including friend or buddy lists;

All information on the “Who to Follow” list for the account;

All privacy and account settings;

All records of Twitter searches performed by the account, including all past
searches saved by the account;

All information about connections between the account and third-party
websites and applications;

All records pertaining to communications between Twitter and any person
regarding the user or the user’s Twitter account, including contacts with
support services, and all records of actions taken, including suspensions of the

account.

The Provider is hereby ordered to disclose the above information to the government within

14 days of service of this warrant.

Hf

If
Attachment B-1 - 2 UNITED STATES ATTORNEY
USAO #2019R00675 700 STEWART STREET, SUITE 5200

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo NN OW FR WO NH

N be NH WH HP PO LK HK NY | | FR KH HF KF FSF Ee ES
oo SKN ON Re WH HY KY Oo OC OPO HN DH A PP WH NY KF OS

 

 

Case 2:19-mj-00359-MAT Document1 Filed 07/30/19 Page 30 of 41

I. Information to be seized by the government

All information described above in Section I that constitutes fruits, contraband,

evidence and instrumentalities of violations of Title 18, United States Code, Sections 1028(a)(7)
(Identity Theft); 1028A (Aggravated Identity Theft); 1029(a)(2) (Access Device Fraud); 1030(a)(2),
(4) and (5)(A) (Computer Fraud/Hacking); and 1343 (Wire Fraud), those violations occurring

since at least March 2019 to the present, including, for each account or identifier listed on

Attachment A-1, information pertaining to the following matters:

(a)

(b)

(c)

(d)

(e)

(f)

(g)

Evidence of any attempt or plan to engage in computer hacking, intrusion, or
network access activity; access to computers or servers of entities, including
Capital One Financial Corporation (“Capital One”), or Amazon.com, Inc. or
Amazon Web Services (“AWS”) (collectively, “Amazon”), or to files,
information, or data related to such entities; the possession, use, or transfer of
authentication credentials or files, information, or data related to such entities,
or otherwise related to stolen property;

Evidence of the development, possession, or use of any code, scripts, or tools
that could be used, whether along or in conjunction with other code, scripts, or
tools, to search for or exploit vulnerabilities in networks or servers;

Evidence of the account user’s true name, identity and use of aliases or
monikers;

Evidence of the account user’s ownership, use, or access to other online
accounts, including, but not limited to, email, social media or networking,
cloud storage (e.g., AWS, Azure, Google Drive) accounts;

Evidence of efforts to encrypt data or destroy evidence;

Evidence indicating the account user’s state of mind as it relates to the crime
under investigation;

All messages, documents, and profile information, attachments, or other data
that serves to identify any persons who use or access the account specified, or

who exercise in any way any dominion or control over the specified account;

Attachment B-1 - 3 UNITED STATES ATTORNEY
USAO #2019R00675 700 STEWART STREET, SUITE 5200

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo 6 YN DWN HW SFP WW YN

on DH HH FP WD NY KY OD CO CBS HN DN FF WD YH =| O&O

 

 

Case 2:19-mj-00359-MAT Document1 Filed 07/30/19 Page 31 of 41

(h)

G)

(k)

(I)

(m)

_ Any address lists or buddy/contact lists associated with the specified account;

All messages, documents and profile information, attachments, or other data
that otherwise constitute or identify the fruits or proceeds, or the
instrumentalities, of the criminal violations of Title 18, United States Code,
described above.

All subscriber records associated with the specified account, including name,
address, local and long distance telephone connection records, or records of
session times and durations, length of service (including start date) and types
of service utilized, telephone or instrument number or other subscriber number
or identity, including any temporarily assigned network address, and means
and source of payment for such service) including any credit card or bank
account number;

Any and all other log records, including IP address captures, associated with
the specified account;

Any records of communications between Provider, and any person about issues
relating to the account, such as technical problems, billing inquiries, or
complaints from other users about the specified account. This includes, but is
not limited to, records of contacts between the subscriber and Provider’s
support services, as well as records of any actions taken by the provider or
subscriber as a result of the communications.

All messages, documents and profile information, attachments, or other data
that that identify person(s) who communicated with the account user about
matters relating to the offense conduct, as described in paragraph (a), above,

including records that help reveal their whereabouts.

Attachment B-1 - 4 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5200
USAO #2019R00675 SEATTLE, WASHINGTON 98101

(206) 553-7970
oOo eo IN DBD OH F&F WD HN. =

NO bo BD HO HN KN WH HN NY HR KF FH HFS KF FS SE OU SlUhc ES hl
os DN OO SB W HO KH CO OO CBHI HR A SP WW NY —& OS

 

 

Case 2:19-mj-00359-MAT Document1 Filed 07/30/19 Page 32 of 41

ATTACHMENT A-2
Slack Accounts to be Searched
The electronically stored data, information and communications contained in, related
to, and associated with, including all preserved data for the account associated with the
following:
i. netcrave.slack.com
(“SUBJECT ACCOUNT”) as well as all other subscriber and log records associated with
each account, which are located at premises owned, maintained, controlled or operated by
Slack Technologies, an electronic communications service and/or remote computer service

provider headquartered at 500 Howard Street, San Francisco, California 94105.

Attachment A-2 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5200
USAO#2019R00675 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Se SND A Fe WD NO eS

NS NO NO NH KH NH NY WN NN FS HS FS FS FO OE OS SS Se
Co Ss ON ON POW NK ODO (OO OUNS UDO CUPL

 

 

Case 2:19-mj-00359-MAT Document1 Filed 07/30/19 Page 33 of 41

ATTACHMENT B-2
Items to be Seized
I. Information to be disclosed by Slack, for search:

To the extent that the information described in Attachment A-2 is within the
possession, custody, or control of Slack Technologies (“Slack” or “Provider”), regardless of
whether such information is located within or outside of the United States, including any e-
mails, records, files, logs, or information that has been deleted but is still available to
Provider, or has been preserved pursuant to a request made under 18 U.S.C. § 2703(f), the
Provider is required to disclose the following information to the government for each
account or identifier listed in Attachment A-2:

(a) All chat communications (channels), including all attachments, files,
photographs, video clips, or images included or attached to such
communications, associated with the SUBJECT ACCOUNT from August 1,
2017 to the present;

(b) — All other communications, including Direct Messages sent, received,
“favorited,” including all attachments, files, photographs, video clips, or
images included or attached to such communications, involving user “erratic”
or “paigeadele” from August 1, 2017 to the present;

(c) All communications, including, but not limited, to chat rooms (channels) and
Direct Messages sent, received, “favorited,” including all attachments, files,
photographs, video clips, or images included or attached to such
communications, associated with the SUBJECT ACCOUNT from August 1,
2017 to the present;

(a)  Allidentity and contact information, including full name, email address,
physical address (including city, state, and zip code), date of birth, gender,
hometown, occupation, and other personal identifiers;

(b) All past and current usernames, account passwords, and names associated with

the account;

Attachment B-2 - 1 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5200
USAO #2019R00675 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo oN WDA Hn Bw NY

NS pO NH WN NH KH HN WN NN | KH HFK HS SF HF SF ESF S|
ao sa NHN BP WO NY KS CO OO fe HIN DH HA FP WH HY KH CO

 

 

Case 2:19-mj-00359-MAT Document1 Filed 07/30/19 Page 34 of 41

(d)

(e)

(f
(g)

(h)
(i)
()
(k)
(I)

(m)

The dates and times at which the account and profile were created, and the
Internet Protocol (“IP”) address at the time of sign-up;

All IP logs and other documents showing the IP address, date, and time .of each
login to the account;

All data and information associated with the profile page, including
photographs, biographies (“bios”), and profile backgrounds and themes;

All photographs and images for the account;

All location data associated with the account, including all information
regarding locations where the account was accessed;

All data and information that has been deleted by the user;

All “lists” created by the account, including friend or buddy lists;

All privacy and account settings;

All records of searches performed by the account, including all past searches
saved by the account;

All information about connections between the account and third-party
websites and applications;

All records pertaining to communications between Provider and any person
regarding the user or the user’s account, including contacts with support

services, and all records of actions taken, including suspensions of the account.

The Provider is hereby ordered to disclose the above information to the government within

14 days of service of this warrant.

II. Information to be seized by the government

All information described above in Section J that constitutes fruits, contraband,

evidence and instrumentalities of violations of Title 18, United States Code, Sections

1028(a)(7) (identity Theft); 1028A (Aggravated Identity Theft); 1029(a)(2) (Access Device

Attachment B-2 - 2 UNITED STATES ATTORNEY

USAO #2019R00675

700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo co SO TO FP WY LP kK

Ny bw BH HO KH NH WH NH NY KR KR HF KF Se FE re Se ZS
oOo ~sF ONO UO SP WH HN RK OD OO fF ND DH HH PP WY YO S&S SG

 

 

Case 2:19-mj-00359-MAT Document1 Filed 07/30/19 Page 35 of 41

Fraud); 1030(a)(2), (4) and (5)(A) (Computer Fraud/Hacking); and 1343 (Wire Fraud), those

violations occurring since at least March 2019 to the present, including, for each account or

identifier listed on Attachment A-2, information pertaining to the following matters:

(a)

(b)

(c)

(d)

(e)

(f)

(g)

(h)
(i)

Evidence of any attempt or plan to engage in computer hacking, intrusion, or
network access activity; access to computers or servers of entities, including
Capital One Financial Corporation (“Capital One’), or Amazon.com, Inc. or
Amazon Web Services (“AWS”) (collectively, “Amazon”), or to files,
information, or data related to such entities; the possession, use, or transfer of
authentication credentials or files, information, or data related to such entities,
or otherwise related to stolen property;

Evidence of the development, possession, or use of any code, scripts, or tools
that could be used, whether along or in conjunction with other code, scripts, or
tools, to search for or exploit vulnerabilities in networks or servers;

Evidence of the account user’s true name, identity and use of aliases or
monikers;

Evidence of the account user’s ownership, use, or access to other online
accounts, including, but not limited to, email, social media or networking,
cloud storage (e.g., AWS, Azure, Google Drive) accounts;

Evidence of efforts to encrypt data or destroy evidence;

Evidence indicating the account user’s state of mind as it relates to the crime
under investigation; .

All messages, documents, and profile information, attachments, or other data
that serves to identify any persons who use or access the account specified, or
who exercise in any way any dominion or control over the specified account;
Any address lists or buddy/contact lists associated with the specified account.
All messages, documents and profile information, attachments, or other data
that otherwise constitute or identify the fruits or proceeds, or the

instrumentalities, of the criminal violations of Title 18, United States Code,

Attachment B-2 - 3 UNITED STATES ATTORNEY
USAO #2019R00675 700 STEWART STREET, SUITE 5200

SEATTLE, WASHINGTON 98101
(206) 553-7970
0 OND DWH FB WHY

MO Bw KB NH HN KY KH KR ROR mmm ee
oOo ~~) DH th SB WH NO = CO CO Be SI HD OH SF& WH WB — O&O

 

 

Case 2:19-mj-00359-MAT Document1 Filed 07/30/19 Page 36 of 41

i)

(k)

Wy)

(m)

described above.

All subscriber records associated with the specified account, including name,
address, local and long distance telephone connection records, or records of
session times and durations, length of service (including start date) and types
of service utilized, telephone or instrument number or other subscriber number
or identity, including any temporarily assigned network address, and means
and source of payment for such service) including any credit card or bank
account number;

Any and all other log records, including IP address captures, associated with
the specified account;

Any records of communications between Provider, and any person about issues
relating to the account, such as technical problems, billing inquiries, or
complaints from other users about the specified account. This includes, but is
not limited to, records of contacts between the subscriber and Provider’s
support services, as well as records of any actions taken by the provider or
subscriber as a result of the communications.

All messages, documents and profile information, attachments, or other data
that that identify person(s) who communicated with the account user about
matters relating to the offense conduct, as described in paragraph (a), above,

including records that help reveal their whereabouts.

Attachment B-2 - 4 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5200
USAO #2019R00675 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo fe SID DN NO FP WW NNO

NO NY NY NY NY NY YY NK KY FF KS KS SES KF SES eS ES SS
oO nN NAN UA Fe WY HY KS|& CO Oo FAH HA fF WY NY | OO

 

 

Case 2:19-mj-00359-MAT Document1 Filed 07/30/19 Page 37 of 41

ATTACHMENT A-3
GitHub Accounts to be Searched
The electronically stored data, information and communications contained in, related
to, and associated with, including all preserved data for the account associated with the
following:
i. https://gist.github.com/paigeadelethompson/
(“SUBJECT ACCOUNT”) as well as all other subscriber and log records associated with
each account, which are located at premises owned, maintained, controlled or operated by
GitHub, Inc., an electronic communications service and/or remote computer service provider

headquartered at 2710 Gateway Oaks Drive, Suite 150N, Sacramento, California 95833.

Attachment A-3 - 1 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5200
USAO#2019R00675 SEATTLE, WASHINGTON 98101

(206) 553-7970
oOo Oo NID A BP WY PO —

Oo ho NO HY NH KH HN NH VN HR HRB RB BeBe Ree ee ee
oOo nN HD OA BP WW HPO K&S&§ DOD OO OMB ITD A BP WH NH KF CO

 

 

Case 2:19-mj-00359-MAT Document 1 Filed 07/30/19 Page 38 of 41

ATTACHMENT B-3
Items to be Seized
I. Information to be disclosed by GitHub, for search:

To the extent that the information described in Attachment A-3 is within the
possession, custody, or control of GitHub, Inc. (“GitHub” or “Provider”), regardless of
whether such information is located within or outside of the United States, including any e-
mails, records, files, logs, or information that has been deleted but is still available to
Provider, or has been preserved pursuant to a request made under 18 U.S.C. § 2703(f), the
Provider is required to disclose the following information to the government for each
account or identifier listed in Attachment A-3: |

(d) All content, including, but not limited to, communications, posts, pages, gists,
repositories (whether private, public, or organization), and files associated with
the SUBJECT ACCOUNT;

(e) All account and profile data (whether private, public, or organization)
associated with the account and the information, both current and preserved,
associated therewise, including username, repositories that the user has starred,
other GitHub users the user follows, users that follow them, real name, avatar,
affiliated company, location, email address, personal web page, payment
details, security access logs, page visits;

(f) For each gist or repositiory for the account, a list of all “users” and
“collaborators”;

(g) All identity and contact information, including full name, email address,
physical address (including city, state, and zip code), date of birth, gender,
hometown, occupation, and other personal identifiers;

(h) All past and current usernames, account passwords, and names associated with
the account;

(i) The dates and times at which the account and profile were created, and the

Internet Protocol (“IP’’) address at the time of sign-up;

Attachment B-3 - 1 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5200
USAO #2019R00675 SEATTLE, WASHINGTON 98101

(206) 553-7970
oOo Oe I DBD NH FP W LH —

oOo ~T N NN SP WHO NS CO Oo Oo HS HN HN SP WH HY KS CO

 

 

Case 2:19-mj-00359-MAT Document 1 Filed 07/30/19 Page 39 of 41

Gj)

(k)

()
(m)

(n)
(0)
(p)
(q)
(r)

(s)

All IP logs and other documents showing the IP address, date, and time of each
login to the account; .

All data and information associated with the profile page, including
photographs, biographies (“bios”), and profile backgrounds and themes;

All photographs and images for the account;

All location data associated with the account, including all information
regarding locations where the account was accessed;

All data and information that has been deleted by the user;

All “lists” created by the account, including friend or buddy lists;

All privacy and account settings;

All records of searches performed by the account, including all past searches
saved by the account;

All information about connections between the account and third-party
websites and applications;

All records pertaining to communications between Provider and any person
regarding the user or the user’s account, including contacts with support

services, and all records of actions taken, including suspensions of the account.

The Provider is hereby ordered to disclose the above information to the government within

14 days of service of this warrant.

II. Information to be seized by the government

All information described above in Section J that constitutes fruits, contraband,

evidence and instrumentalities of violations of Title 18, United States Code, Sections
1028(a)(7) (identity Theft); 1028A (Aggravated Identity Theft); 1029(a)(2) (Access Device
Fraud); 1030(a)(2), (4) and (5)(A) (Computer Fraud/Hacking); and 1343 (Wire Fraud), those

violations occurring since at least March 2019 to the present, including, for each account or

Attachment B-3 - 2 UNITED STATES ATTORNEY
USAO #2019R00675 700 STEWART STREET, SUITE 5200

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo oF SN DW A B&B W NH

wo wo HO HO WH NH NH NHN HN =| | HS HS SF S| OO eS OO Sl
on ON A BP OBO Ol | llCUcOOllCUCCO OCD STOOD ODL CO

 

 

Case 2:19-mj-00359-MAT Document1 Filed 07/30/19 Page 40 of 41

identifier listed on Attachment A-3, information pertaining to the following matters:

(a)

(b)

(d)

(e)

(f)

(g)

(h)
(i)

G)

Evidence of any attempt or plan to engage in computer hacking, intrusion, or
network access activity; access to computers or servers of entities, including
Capital One Financial Corporation (“Capital One”), or Amazon.com, Inc. or
Amazon Web Services (“AWS”) (collectively, “Amazon”), or to files,
information, or data related to such entities; the possession, use, or transfer of
authentication credentials or files, information, or data related to such entities,
or otherwise related to stolen property;

Evidence of the development, possession, or use of any code, scripts, or tools
that could be used, whether along or in conjunction with other code, scripts, or
tools, to search for or exploit vulnerabilities in networks or servers;

Evidence of the account user’s true name, identity and use of aliases or
monikers;

Evidence of the account user’s ownership, use, or access to other online
accounts, including, but not limited to, email, social media or networking,
cloud storage (e.g., AWS, Azure, Google Drive) accounts;

Evidence of efforts to encrypt data or destroy evidence;

Evidence indicating the account user’s state of mind as it relates to the crime
under investigation;

All messages, documents, and profile information, attachments, or other data
that serves to identify any persons who use or access the account specified, or
who exercise in any way any dominion or control over the specified account;
Any address lists or buddy/contact lists associated with the specified account;
All messages, documents and profile information, attachments, or other data
that otherwise constitute or identify the fruits or proceeds, or the
instrumentalities, of the criminal violations of Title 18, United States Code,
described above.

All subscriber records associated with the specified account, including name,

Attachment B-3 - 3 UNITED STATES ATTORNEY
USAO #2019R00675 700 STEWART STREET, SUITE 5200

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oe ND A F&F W YY

wo bw DN HO NH WN DY HY WH = BR Se =| S| KF Se FE KS eS
ot KN ON SB WwW NY KH ODO OBO OHH DN FP WD NH KH O&O

 

 

Case 2:19-mj-00359-MAT Document1 Filed 07/30/19 Page 41 of 41

(k)

(1)

(m)

address, local and long distance telephone connection records, or records of
session times and durations, length of service (including start date) and types
of service utilized, telephone or instrument number or other subscriber number
or identity, including any temporarily assigned network address, and means
and source of payment for such service) including any credit card or bank
account number;

Any and all other log records, including IP address captures, associated with
the specified account; .
Any records of communications between Provider, and any person about issues
relating to the account, such as technical problems, billing inquiries, or
complaints from other users about the specified account. This includes, but is
not limited to, records of contacts between the subscriber and Provider’s
support services, as well as records of any actions taken by the provider or
subscriber as a result of the communications.

All messages, documents and profile information, attachments, or other data
that that identify person(s) who communicated with the account user about

matters relating to the offense conduct, as described in paragraph (a), above,

including records that help reveal their whereabouts.

Attachment B-3 - 4 UNITED STATES ATTORNEY

USAO #2019R00675 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101

(206) 553-7970
